Citation Nr: 0115480	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  00-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of June 3, 1996, which denied entitlement to service 
connection for lung cancer as the residual of exposure to 
asbestos in service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to February 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
White River Junction, Vermont. 


FINDING OF FACT

The rating decision of June 3, 1996, which denied entitlement 
to service connection for lung cancer as the residual of 
asbestos exposure, was not completely inconsistent with and 
was not completely unsupported by the evidence then of 
record.  


CONCLUSION OF LAW

The rating decision of June 3, 1996, which denied entitlement 
to service connection for lung cancer as the residual of 
asbestos exposure, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.105(a)(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record discloses that, at the time of the 
June 3, 1996 decision denying entitlement to service 
connection for lung cancer, service medical records were 
negative for history, complaints, or abnormal findings 
indicative of the presence of either lung cancer or 
asbestosis.  At the time of the veteran's service separation 
examination in March 1963, his lungs and chest (including 
radiographic studies) were entirely within normal limits, and 
no pertinent diagnosis was noted.  

In October 1995, the veteran filed his initial claim for 
service connection for "lung cancer-as caused by asbestos."  

Private medical records dated in November 1995 reveal that 
the veteran was hospitalized at that time for various 
respiratory symptoms.  At the time of admission, it was noted 
that the veteran was "a heavy smoker."  Additionally noted 
was that the veteran had recently had a persistent upper 
respiratory infection, following which a chest X-ray revealed 
a lung mass in the veteran's right upper lobe which had not 
been present in 1980.  Reportedly, the veteran had suffered a 
"few days of hemoptysis."  Additionally noted was that the 
veteran was a former smoker, though he had quit "10 years 
ago."  During hospitalization, the veteran underwent a 
bronchoscopy with right upper lobectomy, which revealed a 
right upper lobe lung mass consistent with a carcinoma of 
mixed histology, but, basically, an adenocarcinoma with 
neuroendocrine features.  The veteran tolerated his surgery 
well, and was taken to the recovery room in stable condition.  

In correspondence of December 1995, the veteran's private 
physician wrote that the veteran had been "diagnosed with 
bronchogenic carcinoma on or about October 30, 1995."  
Additionally noted was that the veteran had undergone a right 
upper lobe lobectomy for his lung cancer, which was found to 
be "locally contained."  

In early January 1996, the veteran underwent a VA medical 
examination in an attempt to determine whether he had the 
type of lung cancer associated with asbestos exposure.  At 
the time of examination, it was noted that the veteran had 
served in the United States Navy from 1963 until 1967, and 
that, during that time, had worked in the engine room of the 
USS Forrestal.  Presumably, at that time, the veteran had a 
"significant" amount of asbestos exposure.  According to the 
veteran, he had received serial X-rays for some time, and had 
been told that they were without evidence of asbestos 
exposure.  When further questioned, the veteran stated that, 
in October of 1995, he had developed a cough, accompanied by 
an episode of hemoptysis.  A chest X-ray performed at that 
time revealed a right upper lobe nodule, for which the 
veteran underwent a right upper lobectomy at a private 
medical facility on November 10, 1995.  According to the 
veteran, a pathology report at that time showed a tumor of 
mixed differentiation, with features of both adenocarcinoma 
and small cell carcinoma of the neuroendocrine type.  The 
veteran recovered well from his surgery, but presented 
currently with a question as to whether his lung cancer was 
related to asbestos exposure.  

According to the veteran, he had been a heavy tobacco smoker, 
smoking approximately 2 to 3 packs per day for more than 20 
years.  The veteran did not, however, currently smoke.  A 
review of a chest X-ray performed on January 2, 1996 showed 
that the veteran was status post a right upper lobectomy, 
with some volume loss on that side.  There were, however, no 
pleural calcifications or prominent interstitial markings 
present suggestive of asbestosis.  

As to the specific question whether the veteran's lung cancer 
could be associated with asbestos exposure, the answer, in 
the opinion of the examiner, was "yes."  The examiner further 
commented that adenocarcinoma was a type of lung cancer that 
was seen with increased frequency in people with asbestos 
exposure.  However, there were "several reasons" to think 
that asbestos exposure might not be the primary cause of the 
veteran's lung cancer.  More specifically, most 
asbestos-related tumors occurred in the lower lobes, and the 
veteran's tumor had occurred in the upper lobes.  In 
addition, most asbestos-related tumors occurred in a period 
between about 15 and 25 years following exposure.  According 
to the examiner, subsequent to 25 years following exposure, 
the risk of asbestos-related disease declined, and the 
veteran's tumor was discovered 28 years following his service 
aboard the USS Forrestal.  In the opinion of the examiner, 
the likelihood of asbestos-related malignancies was 
associated with the intensity of exposure.  In the veteran's 
case, there was no evidence of pleural calcifications or 
asbestosis on chest X-rays, suggesting that the veteran's 
exposure may not have been that severe.  Finally, the veteran 
had been a heavy smoker for a long period of time.  

In a rating decision of June 3, 1996, the RO denied 
entitlement to service connection for lung cancer as the 
result of asbestos exposure.  In so doing, the RO determined 
that the veteran had been a fireman aboard the USS Forrestal, 
and that that was "sufficient to concede exposure to 
asbestos."  However, the RO concluded that, based on a 
preponderance of the evidence, it was "not probable" that the 
veteran's lung cancer was due to asbestos exposure.  Nor had 
there been a diagnosis of asbestosis.  

In August 1999, the veteran's representative filed a claim 
alleging clear and unmistakable error in the June 3, 1996 
rating decision denying entitlement to service connection for 
lung cancer as the residual of asbestos exposure.  In that 
claim, the representative alleged that, at the time of the 
aforementioned VA medical examination in January 1996, the 
examining physician "went too far" in his report.  He noted 
that, were the examiner to have stopped with the answer to 
the question whether the veteran's type of cancer could have 
been caused by his exposure to asbestos, the result in all 
probability, would have been a grant of service connection.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Service connection may also be granted for lung 
cancer when manifest to a degree of 10 percent or more within 
the first postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(2000).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that determination, absent disagreement by the 
veteran within a period of one year, or the presence of clear 
and unmistakable error, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.104(a), 3.105 (2000).

As noted above, the veteran argues that the rating decision 
of June 3, 1996, which denied entitlement to service 
connection for lung cancer as the residual of asbestos 
exposure, was clearly and unmistakably erroneous.  The United 
States Court of Appeals for Veterans Claims (Court) has 
provided the following guidance with regard to a claim of 
"clear and unmistakable error."

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000) is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a)(2000).  Russell, 3 Vet. App. 314 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.' "  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo, and other decisions, 
the Court has emphasized that merely to aver that there was 
clear and unmistakable error in a rating decision is not 
sufficient to raise the issue.  The Court has further held 
that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

In the present case, the original rating decision denying 
entitlement to service connection for lung cancer on the 
basis that it was related to asbestos exposure in service was 
issued on June 3, 1996.  The veteran voiced no disagreement 
with that decision.  Accordingly, the decision of June 3, 
1996, absent clear and unmistakable error, is final.  

It was not contended in 1996 or currently that lung cancer 
was present in service or within the first postservice year, 
and the evidence clearly demonstrates that it was first 
diagnosed in late 1995.

A review of the examination in question discloses that, in 
answer to the question whether the veteran's type of lung 
cancer "could" be associated with asbestos exposure, the 
examiner responded "yes."  However, the examiner went on to 
say that there were "several reasons" (chronicled above) why 
the veteran's asbestos exposure might not be the primary 
cause of his lung cancer.  The RO, in evaluating the totality 
of the evidence, concluded that the "several reasons" offered 
as to why the veteran's lung cancer was not the result of 
asbestos exposure outweighed any speculation that the 
veteran's lung cancer was, in fact, the result of such 
exposure.  The RO, in effect, "weighed" the entire evidence 
of record, and reached the rational conclusion that the 
weight of the evidence was to the effect that the veteran's 
lung cancer was not the result of inservice asbestos 
exposure.  As noted above, a simple claim that a previous 
adjudication had "improperly weighed" the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  The RO, in concluding that the veteran's lung cancer 
was not the result of asbestos exposure was clearly within 
the bounds of "rating judgment" when it reached that 
conclusion.  See Porter v. Brown, 5 Vet. App. 233 (1993); see 
also Kronberg v. Brown, 4 Vet. App. 399 (1993).  Accordingly, 
the veteran's claim of clear and unmistakable error in the 
June 3, 1996 rating decision denying entitlement to service 
connection for lung cancer as the residual of exposure to 
asbestos in service must fail.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], and, in particular, to the "notice" 
provisions of that Act as they impact upon the adjudication 
of the veteran's current claim.  However, following a full 
review of the record, the Board is satisfied that the VA has 
met any "notice" requirements in the adjudication of the 
veteran's current claim.  More specifically, in 
correspondence of October 1999, the veteran was specifically 
informed as to the requirements for a valid claim of clear 
and unmistakable error.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the "notice" requirements mandated by the aforementioned 
legislation.  






ORDER

There was no clear and unmistakable error in a June 3, 1996 
rating decision denying entitlement to service connection for 
lung cancer as the result of asbestos exposure in service, 
and the appeal as to this issue is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

